COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


  GERARDO OGAZ,                                   §             No. 08-19-00137-CR

                                Appellant,        §                Appeal from the

  v.                                              §         394th Judicial District Court

  THE STATE OF TEXAS,                             §         of Culberson County, Texas

                                Appellee.         §                  (TC# 1789)



                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 18TH DAY OF JUNE, 2021.


                                             JEFF ALLEY, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.